            CASE 0:20-cv-02210-SRN-LIB Doc. 5 Filed 12/22/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



Donald R. Askew,                                        Civ. No. 20-2210 (SRN/LIB)
                             Plaintiff,

       v.                                                           ORDER

Jennifer J. McLaughlin,
                             Defendant.


Donald R. Askew, P.O. Box 384, Star Buck, MN 56301, Plaintiff pro se.


       Based upon the Report and Recommendation of United States Magistrate Judge Leo

I. Brisbois dated December 2, 2020 [Doc. No. 4], and after an independent review of the

files, records and proceedings in the above-entitled matter,

   IT IS HEREBY ORDERED that:

   1. This matter is DISMISSED without prejudice based on a lack of subject matter

       jurisdiction; and

   2. Plaintiff’s application to proceed in forma pauperis, [Docket No. 2], is DENIED.

   LET JUDGMENT BE ENTERED ACCORDINGLY.


                                                 BY THE COURT:

DATED: December 22, 2020                         s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge
